Exhibit 10.1

Oceana Partners

CORPORATE FINANCE












December 1, 2006




Mr. Ilan Kenig

Chief Executive Officer

Unity Wireless Corporation

7438 Fraser Park Drive

Burnaby, BC

V5J 5B9 Canada




Dear Ilan,




This engagement letter, which replaces in its entirety any previous engagement
letters, shall serve as our agreement (the “Agreement”) under which Oceana
Partners, LLC (“Oceana” or the “Advisor”) is retained as a financial advisor to
Unity Wireless Corporation (the “Company”). In connection therewith, the parties
hereto agree as follows:




1. Information and Coordination.  The Company will supply Oceana with all
current publicly disclosed information respecting the Company’s business
prospects and operations (the “Information”).  The Company recognizes and
confirms that Oceana (a) will use and rely primarily on the Information in
performing the services contemplated by this Agreement without having
independently verified the same, (b) does not assume responsibility for the
accuracy or completeness of the Information and (c) will not make an appraisal
of any assets of the Company or any prospective investors or purchaser of the
Offering. To the best of the Company’s knowledge, the Information to be
furnished by the Company, when delivered, will be true and correct in all
material respects and will not contain any material misstatement of fact or omit
to state any material fact necessary to make the statements contained therein
not misleading. The Company shall make available to Oceana and/or shall agree to
have professionally prepared at the Company’s expense, all financial statements,
marketing materials, subscription documents and other information which, in
Oceana’s reasonable judgment, shall be necessary or appropriate.  The Company
will promptly notify Oceana if it learns of any material inaccuracy or
misstatement in or material omission from, any Information theretofore delivered
to Oceana. Advisor will coordinate its activities with the Company regarding the
marketing of the securities to investors during the term of this Agreement, as
herein defined. The Company will make senior management reasonably available for
meetings with prospective investors.




2. Non-Exclusive Engagement. During the Term, Advisor shall serve as the
non-exclusive advisor to the Company for purposes of the Company’s capital
formation activities. Each potential investor identified by Oceana and listed on
Schedule A attached hereto and forming a part hereof, in the Financing is
hereafter referred to as an “Oceana Investor.”




3. Term. This Agreement shall become effective on the execution date hereof and,
unless previously terminated pursuant to Paragraph 10 below, shall continue in
effect until March 31, 2007. (the "Termination Date"). The period from the date
hereof until the Expiration Date is hereafter referred to as the “Term.”




4. Compensation.




a.)

In connection with the Financing, on each date on which any equity linked debt
securities (convertible debt) is issued to an Oceana Investor and cash is
received by the Company, the Company shall pay to Oceana or its designee, in
cash, a commission equal to eight percent (8%) of the gross purchase price for
the securities. In addition, if the securities are equity linked, the Company
shall issue to Oceana, or its designee, common stock purchase warrants (the
"Warrants") to purchase ten percent (10%) of the aggregate equity securities
issuable upon conversion of the equity linked debt securities at an exercise
price per Warrant equal to $.10 per share on such Closing Date. The Warrants
shall be exercisable upon issuance, shall expire five years from the Closing
Date, unless otherwise extended by the Company.  The Warrants shall also have
piggyback and demand registration rights, anti-dilution and such other similar
provisions identical to the equity linked securities issued on the Closing Date.
 




b.)

In connection with the Financing, on each date on which any non-equity linked
debt securities (non-convertible debt) is issued to an Oceana Investor and cash
is received by the Company, the Company shall pay to Oceana or its designee, in
cash, a commission equal to five percent (5%) of the gross purchase price for
the securities. In addition, the Company shall issue to Oceana, or its designee,
common stock purchase warrants (the "Warrants") to purchase eight percent (8%)
of the aggregate equity securities purchasable in the open market (the purchase
price equal to 10 day VWAP up to and including closing date of Financing, the
“Purchase Price”) with the proceeds of the debt securities at an exercise price
per Warrant equal to the Purchase Price. The Warrants shall be exercisable upon
issuance, shall expire five years from the Closing Date, unless otherwise
extended by the Company, and shall have cashless exercise provisions.  The
Warrants shall also have piggyback and demand registration rights, anti-dilution
and such other similar provisions identical to the equity linked securities
issued on the Closing Date.  







c.)

The Company shall have the right to reject in whole or in part any proposed
purchaser of the debt securities in its sole and absolute discretion.  In the
event that the Company does not accept funds from any Oceana Investor, Oceana
shall not be entitled to any commission hereunder relating to such proposed
purchaser.




d.)

This agreement shall act as irrevocable payment authorization instructions
authorizing the Oceana Investor to wire payment of the cash portion of any fee
directly to Oceana on the Closing Date.




5. Retainer.

Oceana shall hereby be paid a retainer fee equal to 400,000 shares of common
stock of the Company and warrants to purchase 125,000 shares at $.10, all of
which shares shall have piggyback registration rights.




6. Expenses.  Oceana will be promptly reimbursed by the Company for all
reasonable and authorized out-of-pocket expenses incurred in connection with its
activities hereunder. These expenses may include, but are not limited to, travel
and lodging expenses, due diligence and investor meetings and events, expenses
to print documents for the Company, and postal expenses incurred for mailing
documents, such as materials to investors, for the Company.  Oceana shall not
incur any expenses or series of related expenses, subject to reimbursement by
the Company hereunder, which are in excess of $250, without obtaining the
Company’s prior written approval.




7. Indemnification.  To the extent the Advisor becomes involved in any capacity
in any action, claim, proceeding or investigation brought or threatened by any
person, including the Company’s stockholders, related to or arising out of or in
connection with this Agreement, the Company will promptly reimburse the Advisor
for reasonable legal and other expenses as and when they are incurred in
connection therewith. The Company will indemnify and hold the Advisor harmless
from and against any losses, claims, damages, liabilities or expense to which
the Advisor may become subject under any applicable Federal or state law, or
otherwise, related to, arising out of or in connection with this Agreement,
whether or not any pending or threatened action, claim, proceeding, or
investigation giving rise to or on the Advisor’s behalf and whether or not in
connection with any action, proceeding or investigation in which the Advisor is
a party, except as to that portion of any such loss, claim, damage, liability or
expense which is found by a court of competent jurisdiction in a judgment which
has become final, in that it is no longer subject to appeal or review, to have
resulted from the Advisor’s bad faith or gross negligence. The Advisor agrees to
promptly notify the Company of any action, claim, proceeding or investigation
with regard to which the Company may be liable for indemnification pursuant to
the terms of this Agreement. Neither the termination of this Agreement nor the
completion of the services provided hereunder shall affect these indemnification
provisions which shall remain operative and in full force and effect.




8. Arbitration. Any dispute between the Company and Oceana shall be subject to
binding arbitration before a three-arbitrator panel in accordance with the rules
of the American Arbitration Association. Prior to the selection of the
arbitrators of the binding arbitration, the parties shall first attempt
non-binding mediation before a mediator selected by said Association. In the
event the mediator makes a determination and only one of the parties refuses to
accept said determination, then the refusing party shall be responsible for all
arbitration and attorney’s fees of the other party should the refusing party
receive a less favorable result from the binding arbitration, subject however to
the discretion of the arbitrators to reallocate these costs if cause is so found
by the arbitrators.




9. Amendments This Agreement may only be varied by written agreement between the
Advisor and the Company.  All such variations shall only be effective when in
writing, signed by the duly authorized representatives of both parties.




10. Termination Subject to Paragraph 7, the provision of services hereunder may
be terminated prior to the Termination Date by the Company and/or the Advisor by
giving written notice to the other party in the following events:




- force majeure,  defined as a situation which, in the opinion of either party,
creates any change or development in existing laws and regulations or in local
or international financial, political, military, economic or market conditions
or currency exchange rate which is likely to render impossible the Financing and
the Sale;

- breach of any commitments hereunder by either party (which is not remedied
within 14 days after written notification to such effect);

In the event that the Agreement is terminated prior to the Termination Date
because of a breach by the Company, the Company will forthwith pay the Advisor
those of its expenses and fees incurred or owing up to the Termination Date.

11. Tail. Within 20 business days of the Termination Date, the Advisor shall
deliver to the Company a list identifying all investors that Oceana had
solicited in connection herewith (a “Tail Investor”). In the event the Company
thereafter receives funding from any Tail Investor or an affiliate thereof,
within nine months of the Termination Date (the “Tail Period”), then the Company
shall pay the Advisor the fee as described in paragraph 4 (the “Tail Fee”). The
Tail Fee shall apply to any Tail Investors, including their affiliates, and to
any third party investor introduced to the Company by Tail Investors or
affiliates thereof assuming such third party investor was not previously in
discussions with the Company before such introduction.




12. Notices. Notices shall be served to the address/fax number of each party set
out in this letter (or such other address as any of the parties may notify to
the other in writing from time to time). Such notice shall be deemed to be duly
given or made when it shall have been delivered by registered mail, courier or
fax, which shall be confirmed by registered mail or courier, to the party to
which it is required to be given or made.




CONTACT ADDRESSES:







Oceana Partners LLC:

Mr. Courtlandt G. Miller

Oceana Partners LLC

275 Seventh Avenue, Suite 2000

New York, NY 10001

Tel: 212 661-5353

Fax: 646 486-6885




Unity Wireless Corporation:

Mr. Ilan Kenig

Chief Executive Officer

Unity Wireless Corporation

7438 Fraser Park Drive

Burnaby, BC

V5J 5B9 Canada

Tel. (604) 267-2772

Fax  (604) 267-2701







13. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware.




14. Miscellaneous.  This Agreement sets forth the understanding of the parties
relating to the subject matter hereof, and supersedes and cancels any prior
communications, understandings and agreements between the parties with respect
to the subject matter hereof.  This Agreement cannot be modified or changed, nor
can any of its provisions be waived, except in writing when signed by both
parties.  




If the foregoing meets with your understanding, kindly acknowledge your
acceptance at the place indicated on this letter and on the enclosed copy of
this letter.  Please return one of the executed letters to me and keep one for
your files.







Sincerely,




Oceana Partners LLC







____________________________

Courtlandt G. Miller

Senior Managing Director




ACCEPTED AND AGREED TO BY:




Unity Wireless Corporation







______________________

Ilan Kenig

Chief Executive Officer










Oceana Partners LLC

275 Seventh Avenue, Suite 2000

New York, New York 10001

Phone (212) 661-5353   Fax (646) 486-6885










Exhibit 10.1

Oceana Partners

CORPORATE FINANCE





















Oceana Partners LLC

275 Seventh Avenue, Suite 2000

New York, New York 10001

Phone (212) 661-5353   Fax (646) 486-6885








